Citation Nr: 0027025	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  94-42 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability secondary to the veteran's service-connected right 
knee disability.

2.  Entitlement to a rating in excess of 20 percent for 
lumbar strain, on appeal from the initial evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1979.

This appeal arises from an August 1993 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
service connection for left hip and knee condition, secondary 
to the veteran's service-connected right knee disability.  
The RO also denied service connection for hepatitis C and 
granted service connection for lumbar strain, evaluated as 10 
percent disabling, effective January 1993, the date of the 
claim.  Later that month, the veteran expressed disagreement 
with the 10 percent rating for lumbar strain and the denial 
of service connection for left hip, left knee, and hepatitis 
C conditions.

In February 1997, the Board remanded these issues for further 
development.  Pursuant to the remand, in December 1998 the RO 
granted the veteran's claims of entitlement to service 
connection for a left knee disability, secondary to the 
veteran's service-connected right knee disability, and for 
hepatitis C.  Given that these issues have been granted, they 
are no longer on appeal before the Board.  

In the same December 1998 decision, the RO assigned a 20 
percent rating for the service-connected lumbar strain.  
Given that the governing regulations provide for a rating in 
excess of 20 percent for lumbar strain, as well as for 
related low back disorders, this issue is still in appellate 
status.  Therefore, the Board will address it below.


A January 1997 letter on behalf of the veteran raises the 
issues of entitlement to service connection for plantar 
fasciitis, heel spurs, and metatarsalgia on a secondary 
basis.  Since these issues have not been adjudicated by the 
RO, they are referred to the RO for adjudication.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
hip disorder on a secondary basis is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

2.  The veteran's lumbar strain causes moderate limitation of 
motion of the lumbar spine; the evidence does not show severe 
lumbosacral strain.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
hip disorder, to include on a secondary basis, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for an evaluation in excess of 20 
percent for lumbar strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5294, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a left hip disorder

The veteran is seeking service connection for a left hip 
disorder.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, the appeal must fail and 
there is no duty to assist with any further development of 
the claim.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that this claim is not well grounded.

Service connection is granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999). 

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet.App. 136 (1994); 
Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-grounded 
claim is a plausible claim, that is, a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has stated 
that the quality and quantity of evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.

The Board notes, however, that the record does not contain a 
medical diagnosis of a current left hip disorder secondary to 
a right knee injury.  Although the service medical records 
indicate that the veteran sustained a gunshot wound in the 
right leg, there is no diagnosed left hip disorder either in 
or after service.  As the veteran has submitted no medical 
evidence that he currently experiences a left hip disorder, 
service connection for a left hip disorder must be denied.

With respect to the veteran's contentions and the testimony 
at his April 1994 RO hearing that he developed a left hip 
disorder secondary to a gunshot wound in the right leg, the 
Board notes that "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
or other medical professional's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  
As noted above, a current disability is a necessary 
requirement for a well-grounded claim.  Thus, without 
evidence of a left hip disorder, the claim is not well 
grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that he has a left hip disorder that is in 
any way related to his period of service.  The Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

II.  Original rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased original rating is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

A.  Factual background

VA examined the veteran's low back in June 1993.  According 
to the examination report, the veteran complained of low back 
pain.  Physical examination revealed that the veteran had a 
very poor gait.  He could not walk without a knee brace or 
some support.  According to the examiner, the veteran's back 
had flexion to 80 degrees; extension to 10 degrees; lateral 
flexion to 20 degrees on the right and to 15 degrees on the 
left.  An x-ray study revealed that the stature and alignment 
of the lumbar vertebral bodies appeared intact.  There was a 
questionable minimal anterior spondylolisthesis on L5 on S1.  
The examiner suspected that there may have been a 
spondylolysis of the pars interarticularis at L5.

In April 1994, the veteran appeared before a hearing officer 
at the RO.  He testified that he experienced low back pain as 
a residual of his service-connected gunshot wound of the 
right knee.

VA examined the veteran in August 1998.  According to the 
report, the veteran complained of low back pain.  For 
example, he described low back pain since 1978 when he was 
shot in the right knee, which apparently resulted in some 
shortening of the right leg, loss of bone, and deformity of 
the right knee.  The veteran reported that the pain was on 
the left side and he described it as constant.  He was unable 
to lie flat.  After walking 100 yards the pain in the left 
side of his low back would become severe and radiate to the 
posterior aspect of his left knee.  The veteran found it very 
painful to sit.  He reported missing three months of work 
mainly due to his low back pain.  He was employed as a mail 
sorter for the United States Post Office.  Physical 
examination revealed some tenderness over the lower lumbar 
spine.  He had low back flexion to 70 degrees.  When he did 
this, the examiner noted that the back deviated to the left.  
He had full range of motion with his right and left lateral 
bending and there was no sciatic notch tenderness.  The 
examiner diagnosed chronic lumbosacral pain with radiculitis.  
The examiner elaborated that the veteran's low back range of 
motion could be decreased up to 50 percent during flare-ups 
or during overuse or over-activity.  The examiner added that 
the low back pain was conceivably in part the result of the 
shortening of the right leg due to the service-connected 
wound to the right knee.  The x-ray study reveals a second 
degree spondylolisthesis at L5-S1 with defects in the pars of 
L5 and forward slipping and narrowing of the L5-S1 disc 
space.  The lumbar vertebral bodies above this level were 
normal.

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The record shows that the veteran's original claim for 
service connection for lumbar strain was received by VA in 
January 1993, and initially granted by a rating decision in 
August 1993.  In its August 1993 decision, the RO assigned an 
original rating of 10 percent for lumbar strain under 
38 C.F.R. § 471a, Diagnostic Code 5295, effective from 
January 14, 1993.  The veteran disagreed with this 
evaluation, and timely appealed the decision.  In December 
1998, the RO assigned a 20 percent rating for the veteran's 
service-connected lumbar strain under the provisions of 
38 C.F.R. §§ 4.7, 4.40.

Thus, the veteran's claim for a higher evaluation for lumbar 
strain is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  
Furthermore, as held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation. . . . "  The 
distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A 20 percent evaluation requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  Under Diagnostic Code 5295 a 40 
percent evaluation is warranted when there is a severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295 and Diagnostic Code 5292 for limitation of motion 
of the lumbar spine.

As noted above, the veteran was assigned a 20 percent 
evaluation by the RO in accordance with the provisions of 
38 C.F.R. §§ 4.7, 4.40, 4.45 and DeLuca based on the 
veteran's complaints of pain and the findings of functional 
impairment and limitation of motion.  While flexion of the 
lumbar spine was to 80 degrees in June 1993 and to 70 degrees 
in August 1998, with no loss of lateral bending in August 
1998, it was noted in August 1998 that flare-ups or overuse 
could decrease range of motion up to 50 percent, warranting a 
20 percent evaluation for moderate limitation of motion of 
the spine, as noted above.  However, an evaluation greater 
than 20 percent is not warranted under Diagnostic Code 5292 
because of the range of motion levels found on VA 
examinations.  A higher evaluation is not warranted under 
Diagnostic Code 5295 because, although there was abnormal 
mobility on forced motion, there is no evidence of listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space. 

Analysis of the veteran's symptoms under other diagnostic 
codes pertaining to spinal disorders cannot provide a higher 
evaluation for the veteran's lower back disorder.  For 
example, higher evaluations are provided under Diagnostic 
Codes 5289 for ankylosis or under Diagnostic Code 5293 for 
pronounced intervertebral disc syndrome.  With respect to 
Diagnostic Code 5289, ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  An evaluation in excess of 20 percent for the 
veteran's disability is not warranted under Diagnostic Code 
5289 because the veteran's service-connected disability has 
not been shown to be ankylosed.  

With respect to Diagnostic Code 5293, the veteran's low back 
disorder has not been characterized as due to a service 
connected intervertebral disc syndrome, therefore, it does 
not apply to this case.  Finally, because the rating 
standards for sacroiliac injury and weakness under Diagnostic 
Code 5294 are the same as for Diagnostic Code 5295, this code 
provides no basis for a higher evaluation of the veteran's 
disability.  

Although the Board has carefully considered the veteran's 
contentions with respect to the low back disability, given 
the competent findings on examination, and the symptoms 
associated with the disability at issue, a rating in excess 
of 20 percent evaluation is not in order.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5295.

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107.


ORDER

Service connection for a left hip disorder is denied.

An evaluation in excess of 20 percent rating for lumbar 
strain is denied.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

